By the court
Held: Thailand appropriated and used by a railroad company for a railroad track and depot purposes is, in the possession of such company, “ land ” for purposes of assessment under the provisions of the act of March 29, 1867, “ To authorize the county commissioners to construct roads, on petition of a majority of resident land-owners along and adjacent to the line of said road, and to repeal an act therein named ” (64 O. L. 80), and the act of April 5, 1866 (63 O. L. 114), thereby repealed.
The Northern Indiana R. R. Co. v. Connelly, 10 Ohio St. 159, followed and approved.

Motion overruled.